Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.
Amendment Entry
2.	Applicant’s response to the Final Office Action mailed 12/23/21 is acknowledged (paper filed 3/18/22). In the amendment filed therein claims 1, 3, 6-9, 11, 14-17, 21, and 26. Claims 1-28 are pending. 
3.	Claims 9-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/27/19. Currently claims 1-8 are under consideration.
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.


S NESSISTATED BY AMENDMENT
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholler et al. (US 2010/0226854 A1, Publication Date 9/9/10) in view of Dios et al. (Analytica Chimica Acta, 666, 2010, pages 1-22) and further in view of Nepom (J Immunol. 2012 March 15; 188(6): 2477-2482).
Scholler et al. disclose MHC (cell capture element) binding complexes capable of binding to receptors on relevant target cells. See abstract and figure 1 (multifunctional bead). The MHC multimers detect can detect antigen specific T cells and their immune responses. Section 0577. The MHC may include MHC-tetramers that contain four copies of a MHC-peptide. Section 0016. The MHC molecule can be attached to a multimerization domain or bead. Section 0478 and 0706. Direct determination of the concentration of MHC-peptide specific T cells in a sample can be obtained by counting the beads. The beads maybe fluorescent and be any size from 0.1µm-100m. Section 0689. The beads can include linkers or antibody complexes. Section 0447 and 0726. Various binding molecules including antibodies are taught to be appropriate in the multimerization complex. See section 0239 and 0270. 

	Scholler et al. differ from the instant invention in not specifically teaching that the cell capture element and biomolecular capture element are conjugated at different portions of the microsphere surface.  
	However, Dios et al. teach multifunctional nanoparticles with various reagents attached to the bead surface. See figure 1.  Dios et al. further teach that the functionalization of nanoparticle surfaces is one method for tuning the overall properties of particles to fit targeted applications. The surface modification of nanoparticles by functional molecules/particles/polymers achieve different outcomes. Multifunctional nanoparticles (MFNPs) are able to achieve a mixed effect using one system. In these systems variable strategies are used to attain a combination of targeting specificity, optimized optical-, electrical and/or magnetic properties and analysis capability. See page 2, 1st column. Nanomaterials offer unique opportunities for designing ultrasensitive (bio)sensors and analytical assays. The reference to Dios et al. demonstrates the broad potential of multifunctional nanoparticles for (bio)molecular recognition events and separations. The remarkable sensitivity of the new multifunctional nanoparticle-based sensing protocols opens up the possibility for detecting disease markers, biothreat agents, chemicals or infectious agents that cannot be measured by conventional methods. Conclusion - page 20. 


Dios et al. further teach that the functionalization of nanoparticle surfaces is one method for tuning the overall properties of particles to fit targeted applications. The surface modification of nanoparticles by functional molecules/particles/polymers achieve different outcomes. Multifunctional nanoparticles (MFNPs) are able to achieve a mixed effect using one system. See page 2.
One skilled in the art would have been motivated to utilize the multifunctional bead because Dios et al. taught that they have remarkable sensitivity and opens up the possibility for detecting disease markers, biothreat agents, chemicals or infectious agents that cannot be measured by conventional methods. Conclusion - page 20. 
Scholler et al. in view of Dios et al. differ from the instant invention in not specifically reciting that the method is performed on rare cells. 
However, Nepom teach class II pMHC tetramers to detect rare CD4 T cells.  Nepom discloses that “second-generation tetramer assays avoid the use of in vitro expansion, and are either based on single-cell capture technology or on direct flow cytometry staining analysis. In the latter, stringent “dumping” criteria and enrichment with magnetic bead trapping procedures are used to remove cells that lack tetramer specificity, enriching the antigen-specific population as much as 10,000-fold, allowing for detection of rare events.” See page 2.

The assays are utilized in studies of pathogen immunity and vaccine development, in evaluation of anti-tumor responses, in allergy monitoring and desensitization studies, and in autoimmunity (Figure 1). See pages 2-3.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of applicant’s invention to utilize the MHC bead methods exemplified by Scholler et al. in view of Dios et al. to measure rare T cells because Nepom taught that bead assays were useful in detecting rare cells and the rare cells are beneficial in studies of pathogen immunity and vaccine development, in evaluation of anti-tumor responses, in allergy monitoring and desensitization studies, and in autoimmunity (Figure 1). See pages 2-3.

7.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholler et al. (US 2010/0226854 A1, Publication Date 9/9/10) in view of Dios et al. (Analytica Chimica Acta, 666, 2010, pages 1-22) and further in view of Nepom (J Immunol. 2012 March 15; 188(6): 2477-2482) and Macosko et al. (Cell, Vol.161, page 1202-1214, 2015).
	Please see Scholler et al. (US 2010/0226854 A1, Publication Date 9/9/10) in view of Dios et al. (Analytica Chimica Acta, 666, 2010, pages 1-22) and further in view of Nepom (J Immunol. 2012 March 15; 188(6): 2477-2482) as set forth above.


Scholler et al. in view of Dios et al. and further in view of Nepom differ from the instant invention in not specifically teaching procedures to transform the bead-bound cells into droplets and capturing the biomolecular components with barcoding.
	However, Macosko et al. (Cell, Vol.161, page 1202-1214) reports on cell isolation procedures using beads.  The beads are coated with reagents and utilized for analysis. See figure 1. 
The drop-seq strategy allows for quick profiling of thousands of individual cells by separating them into nanoliter-sized aqueous droplets thereby associating a different barcode with each cell. See summary. The method is efficient in generating massive numbers of beads with distinct barcodes. See page 1203 - Results.
	 It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of applicant’s invention to transform the reagent beads taught by Scholler et al. in view of Dios et al. and further in view of Nepom into droplets that captured the biomolecular components with barcoding because Macosko et al. taught that the method is efficient in generating massive numbers of beads with distinct barcodes. See page 1203 - Results.
One skilled in the art would have been motivated to utilize the drop-seq strategy for quickly profiling thousands of individual cells. See Summary.




Response to Arguments
Applicant's arguments filed 2/21/22 have been fully considered but they are moot in light of the newly presented claims and rejection under 35 USC 103. Nepom (J Immunol. 2012 March 15; 188(6): 2477-2482) has been added to make rare cell detection in bead-based assay obvious. 

8.	For reasons aforementioned, no claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook, whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 




Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling
3/25/22

/LISA V COOK/Primary Examiner, Art Unit 1642